*The Chancellor :—I have recently decided that a rehearing in this court is not a matter of course on the usual certificate of counsel, except in those cases which are specially provided for by the 70th rule. (Land v. Wickham, 1 Paige’s Rep. 256.) I have also found it necessary to alter the form of a certificate to be given by counsel on applications for rehearing, which at present is too vague and indefinite. (New Rules, 118.) In England a rehearing seems to be almost a matter of course: but I apprehend this is a case in which a rehearing would not be granted even there, without special cause shown. Respect will be *577paid to the opinions of counsel who have deliberately examined a case; and who certify under their oath of office that they believe the court has come to a wrong conclusion. Yet when, as in this case, they merely certify their opinion that a rehearing ought to be granted; without giving any reasons or pointing out any error in the decree, their certificate is more than counterbalanced by the declaration of other counsel on the same side, who conducted the defence from the beginning, and prepared himself for the argument; and who, after hearing the able and convincing argument of the opening counsel for the complainants, abandoned the cause as wholly indefensible. The case on the part of the complainants is much stronger when we take into consideration the fact that the counsel, who thus declined arguing in opposition to their claims, is one of the oldest and ablest practitioners iq this court, and is distinguished for his fidelity to his clients. To obtain a rehearing in such a case the defendants should show a violation of equity on the part of their counsel, or that he had acted under a clear mistake, either as to the law or the facts. That their counsel wilfully neglected his duty, no one can for a moment suspect; and there can be very little doubt of the correctness of his opinion both as to the law and the facts of the case. Although the testimony was not read at length, yet it was fully gone into by the opening counsel; and all that related to the two points upon which the defence was abandoned, was either read or referred to by the counsel, and noticed by the court. That which *was passed over related to the question of inadequacy of consideration, as to which I have never formed any opinion. The decree is founded upon the fact that the powers of Rottiers had been revoked before the conveyance; that La Farge either knew or had reason to believe such was the fact; that the $5,000 alleged to have been paid down, was never in fact paid; that the mortgage given back by La Farge to secure more than three-quarters of the purchase-money, including the inter est for five years, was upon only one-half in quantity, an'd *578upon less than one-third in value of the lands conveyed; and that the alleged bond, by which La Farge made himself personally liable for the payment, was not executed at the time, but had been since forged or antedated for the purpose of preventing the course of justice, by covering up the fraud.
The new power to Harrison, by which the authority of Rottiers was revoked, was executed by the complainants in Antwerp, on the 23d of June. Rottiers left that place suddenly and unexpectedly, and arrived in Kew York before the revocation reached this country. He arrived at Water-town, on Sunday morning, the 19th of August, and immediately set off for the residence of La Farge, taking his attorney with him; and before night he made a bargain for the sale of 36,000 acres of the complainant’s lands, including the Cole and Shurtliff farms, with stock, &c. The next day a deed and mortgage were executed, and as the defendants allege, $5,000 in money was paid, and the bond given for the residue. But the subscribing witness to the mortgage saw no bond executed or money paid; and the defendants have not thought proper to call upon their attorney who was present to prove the fact, although they were advised by their counsel it was indispensable. I think also the complainants succeeded in showing, so far as it is possible to show a negative, that the money was not paid; and that La Farge had not the means of raising the money at that time. The poorest lots, both with respect to location and as to the quality of the land, appear to have been carefully selected and included, in the mortgage; and the covenants and conditions therein contained appear to be wholly inconsistent with the idea that La Farge *was to be personally responsible. The bond is not referred to in the mortgage, and no person ever saw it until it was reluctantly drawn forth under the order of the court; and when finally produced, it turns out to be written on paper of a different size, texture and quality, from that on which the mortgage is drawn; with different ink, in a different handwriting, *579and without any subscribing -witness. If it is a criminal offence to hire witnesses to keep out of the way, it must be equally criminal to attempt to palm a forged and fictitious paper upon the court as evidence, for . the purpose of perverting the course of justice; and under the circumstances I thought it my duty to direct the counsel to place the papers in this case in the hands of the district attorney of the proper county. That question cannot be reviewed on this application ; and I have only adverted to the fact for the purpose of showing the improbability of changing my opinion on the question of fraud.
The petition for a rehearing must be dismissed with costs.